Appellate Case: 22-1053     Document: 010110691922         Date Filed: 06/02/2022     Page: 1
                                                                                      FILED
                                                                          United States Court of Appeals
                       UNITED STATES COURT OF APPEALS                             Tenth Circuit

                              FOR THE TENTH CIRCUIT                               June 2, 2022
                          _________________________________
                                                                             Christopher M. Wolpert
                                                                                 Clerk of Court
  UNITED STATES OF AMERICA,

        Plaintiff - Appellee,

  v.                                                            No. 22-1053
                                                     (D.C. Nos. 1:19-CV-01976-PAB &
  DELANO MARCO MEDINA,                                    1:14-CR-00396-PAB-1)
                                                                 (D. Colo.)
        Defendant - Appellant.
                       _________________________________

             ORDER DENYING CERTIFICATE OF APPEALABILITY*
                    _________________________________

 Before MATHESON, KELLY, and PHILLIPS, Circuit Judges.
                   _________________________________

        Delano Marco Medina, a federal prisoner proceeding pro se, seeks a certificate

 of appealability (COA) from the district court’s denial of his Federal Rule of Civil

 Procedure 60(b) motion to reopen his 28 U.S.C. § 2255 proceedings. The district

 court construed the motion as an unauthorized second or successive § 2255 motion

 and dismissed it for lack of jurisdiction. We deny a COA and dismiss this matter.

 I.     BACKGROUND & PROCEDURAL HISTORY

        A.     Conviction & Appeal

        A federal grand jury in the District of Colorado indicted Medina in October



        *
          This order is not binding precedent except under the doctrines of law of the case,
 res judicata, and collateral estoppel. It may be cited, however, for its persuasive value
 consistent with Fed. R. App. P. 32.1 and 10th Cir. R. 32.1.
Appellate Case: 22-1053     Document: 010110691922        Date Filed: 06/02/2022    Page: 2



 2014 on a single felon-in-possession charge. In June 2015, the grand jury handed

 down a superseding indictment, adding charges for bank fraud, mail theft, and

 identity theft. But the states of Colorado, Kansas, and Nevada were prosecuting

 Medina at the same time, so Medina did not appear in federal court to answer the

 federal charges until January 2017.

       Once in federal court, Medina moved to dismiss the superseding indictment,

 asserting that the delay between the indictment and his first appearance violated his

 Sixth Amendment right to a speedy trial. More specifically, he claimed his phone

 went missing during that timeframe, so he could no longer access electronic records

 showing, for example, that he was not where the indictment alleged him to be at the

 time of the charged crimes.

       In April 2017, the district court held an evidentiary hearing on Medina’s

 motion. The hearing included testimony from Medina’s grandmother that she

 retrieved his phone from his belongings stored at a Colorado jail, but the phone went

 missing after that. At the end of the hearing, the district court denied the motion,

 reasoning (among other things) that Medina had failed to show his missing phone

 was the only possible source for the electronic records in question.

       Medina then brought various other pretrial motions, not relevant here. But he

 eventually agreed to plead guilty to a subset of charges in the superseding indictment,

 while reserving his right to appeal the district court’s speedy-trial ruling.

       On appeal, we accepted Medina’s argument that the delay between the

 indictment and his initial appearance led to the irretrievable loss of his cell phone.

                                             2
Appellate Case: 22-1053    Document: 010110691922        Date Filed: 06/02/2022    Page: 3



 But we concluded, like the district court, that Medina had “not established that he

 could not obtain the alleged alibi information from sources other than his cell phone.

 . . . [J]ust because information stored in multiple places is not available from one

 source does not mean it is not available from any source.” United States v. Medina,

 918 F.3d 774, 791 (10th Cir. 2019). We therefore affirmed. Id. at 793.

       B.       First § 2255 Motion

       Returning to the district court, Medina filed a 28 U.S.C. § 2255 motion.

 Among other things, he claimed ineffective assistance of counsel at the speedy trial

 hearing because his attorney failed to call additional witnesses and submit affidavits,

 all of which would have bolstered his claim that the electronic records in question

 became “truly irretrievable” when he lost his phone. R. vol. 1 at 89. In support,

 Medina attached three affidavits.

       The first affidavit was from his mother. She stated that Medina’s Facebook

 profile had been deleted, his cell phone carrier cannot track lost phones, and his bank

 statements were “only partially helpful” or “not definitive.” Id. at 113.

       The second affidavit was from Medina’s ex-wife. She stated she no longer had

 access to text messages between herself and Medina from the relevant time frame.

       The third affidavit was from Medina’s grandmother. As noted above, she

 ended up testifying at the speedy trial hearing about the loss of Medina’s cell phone.

 Her affidavit, however, said nothing about the phone, or about efforts to recover lost

 information.



                                            3
Appellate Case: 22-1053   Document: 010110691922       Date Filed: 06/02/2022      Page: 4



       Before the district court decided the § 2255 motion, Medina filed a motion to

 expand the record, attaching two new affidavits. The first was from his aunt, who

 stated that she could not find his Facebook page and could not recover it because

 Medina “could not remember his email.” Id. at 299. She also “confirmed [via a

 Facebook support page] that [a Facebook] account could be deleted.” Id. The second

 affidavit was from Medina’s brother, who stated that he tried to help Medina recover

 his Gmail account but Google requires either a backup e-mail address or a phone

 number. Apparently Medina had no backup e-mail address, and Google did not

 recognize his phone number. Medina’s brother further stated that another brother

 “and his teenage friends stole the phone,” and they “may have deleted the email

 account from the phone.” Id. at 300. Finally, he “determined [via a Google support

 page that a Gmail] account could be erased.” Id.

       The district court denied Medina’s § 2255 motion. In relevant part, the district

 court addressed Medina’s ineffective-assistance argument as follows:

              While Mr. Medina argues that these witnesses would show
              how the cell phone and location data are irretrievable, as
              the Tenth Circuit found on appeal, the issue is not whether
              the cell phone data was irretrievable, a point which
              Mr. Medina demonstrated, but whether the information
              was unavailable from other sources. Even if Mr. Medina
              and his witnesses testified that the cell phone data was
              irretrievable, there is no reasonable probability that the
              result of the proceeding would have been different because
              such testimony does not relate to the ability of Mr. Medina
              to get that information from other sources.




                                           4
Appellate Case: 22-1053    Document: 010110691922        Date Filed: 06/02/2022      Page: 5



 R. vol. 1 at 367 (citations, alterations, and internal quotation marks omitted). The

 district court also denied Medina’s motion to expand the record. Finally, the court

 denied a COA.

       Medina filed a notice of appeal, and his application for a COA is pending

 before this court in Case No. 21-1300.

       C.     Rule 60(b) Motion

       A few months after filing the notice of appeal, Medina filed a motion with the

 district court titled, “Motion for Relief from Final Judgment in §2255 Proceeding

 Pursuant to Fed. R. Civ. P. 60(b)(4) and (6).” R. vol. 4 at 30 (capitalization

 standardized). Medina understood that the district court could not exercise

 jurisdiction over an ostensible Rule 60(b) motion that was, in substance, a new or

 repeated § 2255 claim. See id. at 31 (quoting Gonzalez v. Crosby, 545 U.S. 524,

 531–32 (2005), for the notion that a Rule 60(b) motion is, in substance, a successive

 habeas petition if it “seeks to add a new ground for relief” or “attacks the federal

 court[’]s previous resolution of a claim on the merits” (internal quotation marks

 omitted)). Medina thus argued that the district court had failed to address one of his

 arguments. See id. at 30 (quoting Spitznas v. Boone, 464 F.3d 1213, 1224–25

 (10th Cir. 2006), for the proposition that a Rule 60(b) motion remains appropriate in

 a habeas proceeding if the “district court failed to consider one of his habeas claims,”

 because this represents “a defect in the integrity of the federal habeas proceedings”

 (internal quotation marks omitted)). The overlooked argument, according to Medina,



                                             5
Appellate Case: 22-1053    Document: 010110691922         Date Filed: 06/02/2022    Page: 6



 was “the dispositive claim of cell phone evidence being unavailable from other

 sources and how the affidavits prove this.” Id. at 31.

       The district court disagreed. It found that it had “addressed the argument and

 specific evidence,” so Medina’s Rule 60(b) motion was really an unauthorized

 attempt to reargue a claim already decided on the merits. Id. at 84. The district court

 therefore dismissed the motion for lack of jurisdiction, and it denied a COA.

       Medina filed another notice of appeal in the district court, which this court

 docketed as the instant case, No. 22-1053. He now seeks a COA to appeal the district

 court’s dismissal of his Rule 60(b) motion.

 II.   ANALYSIS

       To merit a COA, Medina must “ma[ke] a substantial showing of the denial of a

 constitutional right.” 28 U.S.C. § 2253(c)(2). This means he “must demonstrate that

 reasonable jurists would find the district court’s assessment of the constitutional

 claims debatable or wrong.” Slack v. McDaniel, 529 U.S. 473, 484 (2000). And he

 must make an extra showing in this circumstance because the district court denied his

 motion on a procedural ground, namely, lack of jurisdiction. So he must also show

 that “jurists of reason would find it debatable whether the district court was correct in

 its procedural ruling.” Id.

       “[W]e look at the relief sought, rather than a pleading’s title or its form, to

 determine whether it is a second-or-successive collateral attack on a defendant’s

 conviction.” United States v. Baker, 718 F.3d 1204, 1208 (10th Cir. 2013). As

 Medina recognizes, if his ostensible Rule 60(b) motion presents a new attack on his

                                             6
Appellate Case: 22-1053    Document: 010110691922         Date Filed: 06/02/2022       Page: 7



 conviction, or if it seeks reconsideration of a previous attack, it is a successive claim

 over which the district court lacks jurisdiction unless first authorized by this court.

 See Gonzalez, 545 U.S. at 532; see also In re Cline, 531 F.3d 1249, 1251 (10th Cir.

 2008) (noting that the obligation to evaluate Rule 60(b) motions as potential

 unauthorized successive claims for collateral relief applies both to § 2254 and § 2255

 proceedings).

       Medina insists that the district court’s ruling on his ineffective-assistance

 claim shows it must not have understood his affidavits. Thus, in Medina’s view, the

 district court failed to address his claim on the merits. We disagree. The district

 court did not specifically discuss any of Medina’s affidavits, but the order denying

 § 2255 relief shows that the court reviewed the affidavits and concluded they did not

 support Medina’s ineffective-assistance claim. Whether that conclusion was error is

 a question for Medina to raise, if at all, in No. 21-1300, where he seeks a COA to

 appeal from the order denying § 2255 relief.

       Medina further argues that the district court never considered the affidavits

 from his aunt and his brother, which he attached to his motion to expand the record.

 We presume this is true because the district court denied the motion to expand the

 record in the same order denying § 2255 relief. Even so, Medina cites no authority—

 and we are aware of none—holding that refusal to consider evidence in support of a

 claim is the same as failing to rule on the claim. If the district court’s refusal was

 error, again, it is a question for No. 21-1300. It is not a matter that may be properly

 relitigated through Rule 60(b).

                                             7
Appellate Case: 22-1053    Document: 010110691922        Date Filed: 06/02/2022     Page: 8



        In short, Medina’s Rule 60(b) motion was, in substance, an attempt to reopen

 his ineffective-assistance claim. Because we did not authorize Medina to file such a

 challenge, jurists of reason could not disagree with the district court’s conclusion that

 it lacked jurisdiction over the motion. Thus, we may not grant a COA. See Slack,

 529 U.S. at 484.

 III.   CONCLUSION

        We deny Medina’s application for a COA and dismiss this matter. We grant

 his motion for leave to proceed without prepayment of costs or fees.


                                             Entered for the Court



                                             CHRISTOPHER M. WOLPERT, Clerk




                                             8